11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Matthew Gerald Hilger,                        * From the 142nd District Court
                                                of Midland County,
                                                Trial Court No. CR50152.

Vs. No. 11-19-00089-CR                        * May 2, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Matthew Gerald Hilger’s motion to dismiss his
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed.